Citation Nr: 1739836	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Navy from June 1980 to November 1980 and subsequent U.S. Army reserve service from March 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran appeared at a hearing in April 2016 before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.

In August 2016, the Board remanded this issue for further evidentiary development. The requested development was completed, and the case has now been returned to the Board for further appellate review.


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's pre-existing cardiac disability was not aggravated during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability have not been met. 38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2011 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As mentioned above, the Board remanded the matter in August 2016, specifically to obtain the Veteran's social security disability records and to obtain an adequate medical opinion.  The Veteran was also afforded VA examinations in August 2011, October 2016, and again in May 2017 to comply with the Board remand directives. 

Given the above development, the Board finds that there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As the Veteran submitted a statement noting he has no additional evidence pertinent to the claim, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Service Connection

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran contends his pre-existing paroxysmal atrial tachycardia (PAT) condition was aggravated while in service.  Generally, a Veteran will be considered "presumed sound" when examined, accepted, and enrolled for service, except as to defects infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304 (b).  Prior to enlisting, the Veteran noted on his entrance exam that he had a prior heart condition; therefore, as the Veteran's heart condition was noted at entrance, the presumption of soundness does not apply in this case.

In order to receive service connection for his pre-existing cardiac disability, the Veteran must show his previous condition was aggravated and/or worsened while in service.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. [A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b) (2015).  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Turning to the evidence of record, as an initial matter, the Board notes that the Veteran received VA examinations in August 2011 and October 2016 which the Board has deemed inadequate for adjudicating the Veteran's appeal.  In the Veteran's August 2011 VA examination, the examiner concluded the Veteran's heart condition is "less likely as not" aggravated by his military service which seems to indicate a finding that the Veteran's cardiac condition was aggravated by service.  However, the examiner's medical rationale coupled with the parenthetical reference of "less than 50/50 probability" seems to indicate a finding that the Veteran's cardiac disability was not aggravated by service.  As a result, the Board has not considered the findings of this examination and, thus, finds that the standard used by the examiner and his supporting rationale are inconsistent with one another.  As such, the examination is deemed inadequate for adjudicating the Veteran's claim.  

Likewise, the Board finds that the Veteran's October 2016 VA examination is inadequate for adjudicating purposes.  In light of the above inconsistency, the Board remanded the matter to afford the Veteran another VA examination.  While the Veteran received an examination in October 2016, the Board has not considered the findings of this examination as well as it did not comply with the Board remand directives in having a cardiologist or cardiothoracic surgeon perform the examination.  Therefore, the examination is deemed inadequate and no probative value has been given to the August 2011 and October 2016 VA examinations for adjudicating purposes.   

On the other hand, the Board has considered the Veteran's service treatment records (STRs), post-service treatment records, the Veteran's lay statements, the Veteran's VA examination of March 2017, and all other evidence within the Veteran's claim file.  After considering all of the evidence of record, the Board finds that the evidence does not support the Veteran's contentions that his pre-existing cardiac disability was aggravated or worsened while in service for the reasons explained below.

The Veteran entered active duty training on June 27, 1980 and reported to sick call on July 3, 1980 for a routine post-enlistment screening physical examination.  During the examination, the examiner learned of the Veteran's pre-existing cardiac condition through his medical history.  The Veteran denied any cardiac symptoms or known cardiac defects at that time.  The Veteran's physical examination was unremarkable and the Veteran was returned to a "trial of duty" until all of his available medical records were received.

After receiving and reviewing the Veteran's civilian medical records, the examining physician referred the Veteran to the Medical Review Board which ultimately determined that the Veteran's cardiac condition prevented him from meeting the minimal standards of enlistment.  As such, the Veteran was honorably discharged by reason of "erroneous enlistment."  

The Veteran asserted in his hearing that his cardiac disability was aggravated due to the physical and emotional stress he incurred while in service and that his cardiac symptoms were consistent and that they continued to get worse after service.  In his August 2011 VA examination, the Veteran also reported that his cardiac condition was aggravated while in service after doing exercises during his basic training, on a hot humid day.  He further reported he began to have chest discomfort with fast heart beats and was taken to sick call.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as chest pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran contends his cardiac disability was aggravated while in service and symptoms of his disability have been continuous and have worsened since service, the evidence of record suggests otherwise.

The Veteran's STRs do not reflect the incident the Veteran described above with chest discomfort and rapid heartbeats; however, there is a complaint of dizziness and vomiting on July 16, 1980.  STRs do not show any other complaints, treatment, or diagnosis related to the Veteran's heart or any other cardiac condition except for notations relating to his pre-existing cardiac disability. 

However, the evidence shows that after receiving the Medical Review Board's decision while in service, the Veteran submitted a rebuttal statement in which he indicated that he "had no problems whatsoever" since joining the Navy.  He further indicated that he advanced to his 3-5 days of training without fatigue or dizziness and reiterated "I have had no problems with my heart since entering the Navy."  
The Board also notes that upon enlisting into the Army Reserves after his period of active duty service, the Veteran's Report of Medical History shows the box for heart trouble checked as "no."  

The Veteran's post-service medical records substantiate the fact that the Veteran's cardiac symptoms related to his PAT have not worsened past their natural progression, and are intermittent as opposed to continuous.  On August 20, 2012, the Veteran presented to the San Juan VAMC for an evaluation.  The Veteran reported chronic intermittent palpitations with episodes of chest pains.  The examiner reported that there was no evidence of PAT noted on the Veteran's ECG done on admission or on the cardiac monitor.  The examiner further noted no heart murmurs, labs were remarkable for normal cardiac enzymes, and CBC normal.  On August 24, 2012 the Veteran received a myocardial perfusion study which resulted in "low probability for adenosine induced reversible perfusion changes to suggest the presence of myocardial ischemia."  See Primary Care Note dated September 27, 2012.

On November 5, 2013, the Veteran presented to the San Juan VAMC for a radionuclide stress test and myocardial perfusion study after complaining of chest pains.  He subsequently presented to the same VAMC on November 6, 2013 advising that he was experiencing palpitations since having his stress test.  
One week later, on November 12, 2013, the Veteran again presented to the San Juan VAMC for a complaint of low back pain.  The Veteran also reported that his PAT was sporadic in his childhood but has been more frequent and uncontrolled in his adult life, maybe four or five days in a week.  He further reported that when his heart becomes accelerated, he has shortness of breath, dizziness, and cold diaphoresis.  The examiner noted the Veteran's prior visit to the emergency room one week earlier for chest pain and reported all his work up was negative and that there was no evidence of arrhythmia in his medical chart.  

In December 2013 in a primary care follow up note, the examiner noted the Veteran had atrial fibrillation that is paroxysmal with a recent echocardiogram showing mild diastolic dysfunction, LV remodeling, but no evidence of hypokinesia or changes suggestive of cardiomyopathy.

In February 2014 at his initial visit with the Hampton VAMC, the Veteran reported 
chest pain episodes occur approximately two times per month, but has not had chest pains since December 20, 2013.  He further reported a history of arrhythmia, and two prior ablations in 2001 and 2005 (although the evidence of record suggests the two prior ablations were in 1991 and 1995).  See March 2017 VA examination.  

In May 2014, the Veteran received a nuclear stress test at the Hampton VAMC resulting in a negative electrocardiographic response to pharmacological stressing without development of chest pain.  In short, there was no complaint of chest pain, or EKG changes noted.  

In December 2014, the Veteran underwent a third ablation in which he had an inducible atypical right-sided atrial flutter.  The examiner noted the Veteran appeared to have profound sleep apnea and declined to pursue atrial fibrillation or atrial tachycardia ablation for that reason.  

In October 2015, the Veteran's EKG reported no evidence of atrial tachycardia, fibrillation, flutter, or any SVT.  Likewise, In March 2016 at the Washington VAMC, after having a zio patch placed to record multiple episodes of arrhythmias; the results yielded no "serious tachyarrhythmias."

In March 2017, the Veteran received a VA examination which complied with the Board directives.  The examiner diagnosed the Veteran with an intermittent atrial fibrillation, an intermittent atrial flutter, and an intermittent supraventricular tachycardia.  The examiner noted the Veteran had three prior ablation therapy procedures, no evidence of cardiac hypertrophy, or cardiac dilatation.  The examiner further noted the Veteran's 2014 stress test was negative with an ejection fraction of 60 percent, and the Veteran's 2017 METs test was at 1-3 METs limitation.  The examiner explained that the Veteran's limitation in METS level is due to the Veteran's multiple medical conditions, including the heart.  She further explained his back, knee, and the use of his rolling walker, affect his ability to exercise.  The examiner concluded that there is no evidence that the Veteran's atrial rhythm disorder increased in severity beyond the natural progression of the disease during service.  The examiner explained that the natural history of PAT is that it occurs intermittently throughout life, and although the Veteran has PAT and an additional atrial fibrillation/flutter documented, there is no medical evidence to support that his PAT was aggravated beyond natural progression by his active duty. 

The Board recognizes that the Veteran has provided a medical opinion from a private physician (N.A.O.V); however, the Board does not give this opinion much probative value as there is no indication that the physician reviewed any of the Veteran's medical records, private or VA, nor does the opinion indicate that the physician actually examined or treated the Veteran herself.  Therefore, the Board finds that this opinion is less probative than the 2017 examiner's opinion.   

Considering the above, the Board finds that the March 2017 VA examiner's medical opinion, and the medical evidence of record to be the most credible, persuasive, and probative to the issue at hand. 

As mentioned, in connection with his claim, the Veteran has reported having a cardiac episode during service where he was taken to sick call and ultimately discharged.  However, the Veteran indicated in his rebuttal statement to the Medical Review Board that he had no problems with his heart since entering the Navy, and the Veteran further reported no previous heart problems on his entrance examination prior to entering the reserves.  Considering the inconsistencies, the Board finds that the Veteran's statements made at discharge, contemporaneous with the events, are more credible and probative than his statements made many years later.  Further, even accepting as true that the Veteran did in fact have a cardiac episode while in service, there is no evidence to suggest that the episode was out of the ordinary of what the Veteran experienced prior to service with his previous cardiac episodes or that his episode was beyond the natural progression of the condition.  Further, considering the Veteran was subsequently placed on light duty and there are no other complaints, treatment, or diagnosis, relating to the Veteran's cardiac condition while in service, the Board finds that there is no evidence of record that reflects a worsening or aggravation of the Veteran's pre-existing cardiac condition during service or otherwise.  

Here, the most probative and credible evidence clearly and unmistakably shows that the Veteran's cardiac disability did not worsen during service and was not aggravated during service.

Moreover, the medical evidence of record shows that despite the Veteran's complaints of chest pains and palpitations, the various stress tests and EKG's given to the Veteran have resulted in normal results.  Although the Veteran had three prior ablations, it was noted that these may have been due to his sleep apnea.  See Primary Care Initial Evaluation Note dated October 5, 2015.  Thus, there is also no evidence of a nexus to service as his current conditions have been attributed to nonservice-related conditions.

As a result, the Board finds that clear and unmistakable evidence shows that the Veteran's pre-existing cardiac condition was not worsened or aggravated while in service.  As the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for a cardiac disability is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


